Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Response to Arguments
No arguments were submitted with the RCE. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
As discussed in the PTO-303 mailed January 24, 2022, Lee et al US 2019/0129249A1 anticipates claim 17. Lee is a co-owned application with no common inventors, published May 2, 2019 prior to the instant application’s effective filing date (November 25, 2019).
In the interest of compact prosecution, however, newly discovered prior art Chen US 20190301709 (“Chen”) is used to reject claim 17; Chen is closer to the instant application than Lee and, with Lee already made of record, applicant is now aware of all relevant prior art known to Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 20190301709 (“Chen,” newly cited and relied upon by Examiner).
Chen teaches (Fig. 4; abstract; ¶¶42-47):
Re 17:
a base film 11;
a plurality of first light conversion patterns 12 distributed and disposed separately on at least one of both surfaces of the base film (Fig. 4: first light conversion pattern is directly disposed on top surface of 11 while others are indirectly disposed through intervening layers; ¶43), the plurality of first light conversion patterns having a predetermined reflectance, and the plurality of first light conversion patterns being configured to change traveling paths of at least some of incident light transmitted through the base film by reflecting the at least some of incident light (Fig. 4; ¶441); and
a plurality of second light conversion patterns 13 disposed on and located separately to correspond to a respective at least one of both surfaces of the first light conversion .

Allowable Subject Matter
Claims 1-16 have been allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: 
Re 1-6 and 8-12: “a reflective plate disposed on the printed circuit and including a plurality of holes, each of the plurality of holes located to correspond to a respective one of the plurality of light sources, wherein each of the one or more light source protective elements is disposed inside a respective one of the plurality of holes included in the reflective plate; a base film located on the one or more light source protective elements; a plurality of first light conversion patterns that are disposed on at least one of both surfaces of the base film and located in respective areas corresponding to the plurality of light sources, and have a predetermined reflectance, and change traveling paths of at least some of incident light by reflecting the at least some of incident light; and a plurality of second light conversion patterns that are disposed on at least one of both surfaces of the first light conversion patterns and convert wavelengths of at least some of incident light.”

Re 7: “further comprising a plurality of third light conversion patterns located between the plurality of first light conversion patterns and the plurality of second light conversion patterns, and 

Re 13-16: “a reflective plate disposed on the printed circuit and including a plurality of holes, each of the plurality of holes located to correspond to a respective one of the plurality of light sources, BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/kwb(ssk)Application No.: 16/950,533Docket No.: 6588-0224PUS1 Reply to Office Action of July 29, 2021Page 5 of 15 wherein each of the one or more light source protective elements is disposed inside a respective one of the plurality of holes included in the reflective plate; a base film located on the one or more light source protective elements; a plurality of first light conversion patterns located in respective areas corresponding to the plurality of light sources on at least one of both surfaces of the base film, have a predetermined reflectance, and configured to change traveling paths of at least some of incident light by reflecting the at least some of incident light; and a plurality of second light conversion patterns located in respective areas corresponding to the plurality of light sources on at least one of both surfaces of the base film, and configured to convert one or more wavelengths of at least some of incident light.”

18: “wherein the plurality of first light conversion patterns are located between the base film and the plurality of second light conversion patterns, and wherein the plurality of second light conversion patterns is-are disposed to contact and surround an outside surface of the plurality of first light conversion patterns, respectively.”

19-20: in claim 19, “wherein the plurality of second light conversion patterns are located between the base film and the plurality of first light conversion patterns, and are in contact with the base film and the plurality of first light conversion patterns, respectively, and wherein an end of each of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “ It is noted that, both the first light conversion film 12 and the second light conversion film 13 have a thickness equal to one-quarter wavelength of the short-wavelength light, such that parts of the short-wavelength light not to be converted to the green light and/or the red light would have a reflected light forming at the junction between the first light conversion film 12 and the second light conversion film 13.”